—In an action, inter alia, to recover damages for injury to property, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated April 8, 1997, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
In support of its motion, the defendant made a prima facie showing of entitlement to summary judgment. The burden thus shifted to the plaintiffs to come forward with admissible evidence to create a triable issue of fact. However, the plaintiffs only submitted an affirmation by counsel who was without personal knowledge of the facts and which contained mere conclusions, expressions of hope, and unsubstantiated allegations, which are insufficient to defeat a motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.